Citation Nr: 0526191	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-29 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an effective date prior to May 6, 
1997 for special monthly compensation under 38 U.S.C.A. 
§ 1114(r)(2).  


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse and his cousin


ATTORNEY FOR THE BOARD

L. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1967 to October 
1968.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The veteran, his spouse and a cousin 
testified in December 2004 before the undersigned at a Travel 
Board hearing at Lincoln.


FINDINGS OF FACT

1.  In a November 1998 decision, the Board denied the 
veteran's appeal for an effective date prior to May 6, 1997 
for special monthly compensation under 38 U.S.C.A. 
§ 1114(r)(2); the veteran did not appeal the decision or seek 
reconsideration thereof.

2.  The evidence received since November 1998 was not 
previously submitted to agency decisionmakers, is neither 
cumulative, nor redundant; by itself or when considered with 
the previous evidence of record, the new evidence relates to 
an unestablished fact necessary to substantiate this claim 
and raises a reasonable possibility of substantiating this 
claim.  

3.  VA provided the veteran adequate notice and assistance 
with regard to his claim for an earlier effective date for 
special monthly compensation under 38 U.S.C.A. § 1114(r)(2).

4.  A claim of entitlement to special monthly compensation 
under 38 U.S.C.A. § 1114(r)(2) has been pending since July 
30, 1980.      

5.  More than a year prior to July 30, 1980, the veteran's 
service-connected disabilities were so severe, they required 
the veteran's spouse to proved him with assistance in the 
activities of daily living and to seek regular supervision of 
a licensed health-care professional.  


CONCLUSIONS OF LAW

1.  The November 1998 decision, in which the Board denied 
entitlement to an effective date prior to May 6, 1997 for 
special monthly compensation under 38 U.S.C.A. § 1114(r)(2), 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen a 
claim of entitlement to an effective date prior to May 6, 
1997 for special monthly compensation under 38 U.S.C.A. 
§ 1114(r)(2).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004).

3.  The criteria for entitlement to an effective date of July 
30, 1980 for special monthly compensation under 38 U.S.C.A. 
§ 1114(r)(2) have been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 
3.159, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality of Prior Denial

The Board previously denied the veteran's claim of 
entitlement to an effective date prior to May 6, 1997 for 
special monthly compensation under 38 U.S.C.A. § 1114(r)(2) 
in a decision dated November 1998.  In so doing, the Board 
considered the veteran's service medical and personnel 
records, VA and private treatment records, reports of VA 
examinations, written opinions of VA physicians, written 
statements of the veteran, and the veteran's hearing 
testimony.  Based on this evidence, the Board found that the 
veteran's wife, who provided the veteran with regular, daily 
assistance with activities of daily living, was not a 
licensed healthcare professional and was not under the 
regular supervision of a licensed healthcare professional 
prior to May 6, 1997.  The Board concluded that the 
requirements for an effective date prior to May 6, 1997 for 
an award of increased special monthly compensation under 
38 U.S.C.A. § 1114(r)(2) had not been met.  

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).  Board decisions are final when issued.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(1998).  The Board provided the veteran a copy of the 
November 1998 decision.  He did not appeal the decision to 
the Court of Appeals for Veterans Claims (Court).  (In a VA 
Form 21-4138 (Statement in Support of Claim, the veteran 
attempted to initiate an appeal of the decision, but he sent 
this form to the RO, which construed it as a raised claim for 
revision of a prior rating decision based on clear and 
unmistakable error).  The veteran also did not seek 
reconsideration of the November 1998 decision.  Accordingly, 
the Board's November 1998 decision is final.  

The veteran attempted to reopen his claim for an earlier 
effective date for special monthly compensation under 
38 U.S.C.A. § 1114(r)(2) by written statement received in 
June 2002.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed on or after August 29, 2001, as 
is the case here, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2004)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's November 1998 decision includes 
VA and private treatment records, a report of a VA 
examination, and a written opinion of a VA physician's 
assistant.  The Board finds this evidence is new because it 
was not previously submitted to agency decisionmakers and is 
not cumulative or redundant.  The Board also finds this 
evidence is material, specifically the written opinion of the 
VA physician's assistant.  In the opinion of the medical 
professional, given the high bilateral amputation of the 
veteran's arms, it was reasonable to believe that his parents 
and/or spouse over the years were in close communication with 
and under close supervision of medical providers regarding 
the veteran's care.  The absence of this type of evidence 
formed the basis of the Board's previous denial of the 
veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's previously 
denied claim of entitlement to an effective date prior to May 
6, 1997 for special monthly compensation under 38 U.S.C.A. 
§ 1114(r)(2).  The Board may not, however, decide this claim 
on its merits before determining whether VA satisfied its 
duties to notify the veteran of the evidence necessary to 
support his claim for an earlier effective date and to assist 
the veteran in the development of this claim.



II.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal, and provide the procedural requirements applicable to 
the claim.

Under the VCAA, VA must assist a claimant in obtaining 
evidence necessary to substantiate a claim.   VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  VA must also  notify the claimant 
and the claimant's representative, if any, of the information 
and medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA must explain which portion of the 
evidence is to be provided by the claimant and which portion 
of the evidence VA will attempt to obtain on behalf of the 
claimant.

VA must ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, VA has complied with the notification and 
assistance provisions of the VCAA.  However, even assuming 
otherwise, given the favorable disposition of this claim as 
will be discussed, any failure to remand this claim for 
additional notification and assistance does prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

III.  Analysis of the Claim

The veteran seeks an earlier effective date for the 
assignment of special monthly compensation under 38 U.S.C.A. 
§ 1114(r)(2).  He asserts that, since 1968, his caregivers, 
including his parents, now deceased, and his spouse, have 
required regular communication with, and supervision by, 
various medical professionals.  He further contends that, 
because the severity of his disabilities has not changed in 
35 years, an earlier effective date that corresponds with his 
date of discharge should be assigned for special monthly 
compensation under 38 U.S.C.A. § 1114(r)(2).   

As a general rule, a specific claim in the form prescribed by 
the VA Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  
Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where an 
increase in disability precedes a claim for an increased 
disability rating; otherwise the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned for an 
award of special monthly compensation under 38 U.S.C.A. 
§ 1141(r)(2) (considered an award for increased disability):

(1) if an increase in the veteran's disability 
occurred after the claim was filed, the date that 
the increase was shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability preceded the 
claim by a year or less, the date that the 
increase was shown to have occurred (date 
increase was factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2));

(3) if an increase in disability preceded the 
claim by more than a year, the date that the 
claim was received (date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet. App at 126.

Determining the appropriate effective date to be assigned in 
this case thus involves analyzing when the claim for special 
compensation under 38 U.S.C.A. § 1114(r)(2) was received and, 
to the extent possible, when the increase in disability 
allowing for an award of such compensation actually occurred.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  38 C.F.R. 
§ 3.155(a) (2004); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2004).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2004).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2004).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2004).

In this case, on November 16, 1979, the RO received from the 
veteran an informal claim for increased evaluations for his 
service-connected mental and shoulder disabilities.  (At the 
time, the veteran's service-connected disabilities included 
bilateral amputation of the arms, above the elbows (100 
percent), a mental disorder (50 percent) and limitation of 
range of motion of each shoulder (0 percent ratings)).  In a 
rating decision dated January 1980, the RO decided the 
claims.  The RO also determined that the veteran was not 
entitled to a higher level of aid and attendance allowance.  
The RO informed the veteran of this fact in a notice letter 
dated the same month.  The RO explained that, to be entitled 
to special monthly compensation at a higher rate, the veteran 
must show a need for aid and attendance based on a disability 
or disabilities other than the loss of his upper extremities, 
on which his special monthly compensation award was then 
based.  

The veteran appealed the RO's January 1980 rating decision.  
Thereafter, in a statement of the case, the RO characterized 
one claim on appeal as "entitlement to special aid and 
attendance benefit and maximum monthly compensation cases 
under 38 U.S.C. § 314(r) [since recodified at 38 U.S.C.A. 
§ 1114(r)]."  Neither the veteran nor the RO had 
specifically mentioned subsection (2) of this provision in 
connection with the claim.  The veteran first did so on VA 
Form 646 dated July 30, 1980 (no receipt date noted).  He 
identified the issue on appeal as "entitlement to special 
A&A benefit and maximum monthly compensation under 38 U.S.C. 
§ 314(2) [presumably meaning 38 U.S.C. § 314(r)(2)]."    

In a decision dated February 1981, the Board characterized 
the issue on appeal as "entitlement to the additional rate 
of special monthly compensation by reason of aid and 
attendance at the rate provided by 38 U.S.C. § 314(r)(1)."  
The RO had denied this claim, and in its decision, did not 
address the veteran's entitlement to special monthly 
compensation under 38 U.S.C. § 314(r)(2).

In a rating decision dated September 1981, the RO again 
denied the veteran entitlement to a higher level of aid and 
attendance allowance under 38 U.S.C. § 314(r).  In response, 
the veteran initiated an appeal of the decision by filing a 
notice of disagreement.  Therein he specifically indicated 
that he was seeking special monthly compensation under 
38 U.S.C. § 314(r)(2) and inquired as to why the Board had 
only considered his claim under 38 U.S.C. § 314(r)(1).  The 
RO issued a statement of the case in October 1981, which 
identified the issue on appeal as "entitlement to 
compensation under 38 U.S.C. § 314(r)(2)."  The veteran did 
not file a timely VA Form 9 (Appeal to Board of Veterans' 
Appeals) after the RO's issuance of the statement of the 
case.  However, in October 1991, the RO associated with the 
claims file another document that can be construed as a 
substantive appeal with regard to this claim.  Specifically, 
during that month, a member of Congress sent VA a letter 
inquiring as to the veteran's status.  Attached was a letter 
the veteran had sent to the member mentioning his eligibility 
for regular aid and attendance due to a need for the 
assistance from others to do things and arguing that it was 
unfair that he must have two disabilities to prove this need.     

There are several other documents that are part of the claims 
file, all dated within a year of the RO's September 1981 
rating decision, any one of which may also be construed as a 
substantive appeal with regard to the claim of entitlement to 
special monthly compensation under 38 U.S.C.A. § 3.14(r)(2).  
These documents are a written transcript of a report of 
contact between the veteran and the RO dated October 1981, a 
Form SSA-795 (Statement of Claimant or Other Person) received 
in November 1981, a VA Form 21-4138 (Statement in Support of 
Claim) received in December 1981, and transcripts of hearing 
testimony presented to RO personnel in March 1982 and 
September 1982.  All of these documents include comments 
focusing on certain criteria that must be met to be awarded 
special monthly compensation under 38 U.S.C. § 314(r)(2) 
and/or respond to the RO's January 1980 written statement 
that the evidence must show a need for aid and attendance 
based on a disability or disabilities other than the loss of 
the veteran's upper extremities.

According to the aforementioned evidence, the veteran 
perfected an appeal of the RO's September 1981 rating 
decision.  In any event, the RO did not certify this appeal 
to the Board.  Rather, in a rating decision dated September 
1982, the RO found that the veteran was entitled to 
additional aid and attendance allowance under subsection (p) 
at the rate equal to subsection (o), which in turn made him 
eligible for an additional aid and attendance allowance under 
subsection (r)(1).  The RO did not discuss the veteran's 
entitlement to a higher rate under 38 U.S.C. § 3.14(r)(2).  
The RO assigned each additional benefit an effective date of 
October 1, 1981 on the basis that although the veteran had 
been requesting increased evaluations continuously since 
October 1979, the issue at hand had not arisen until 
September 4, 1981.  

The RO received another claim for special monthly 
compensation under 38 U.S.C.A. § 1114(r)(2) from the veteran 
on May 6, 1997.  In a rating decision dated September 1997, 
the RO granted this claim, effective from May 6, 1997.  
However, at the time of this grant, the record clearly showed 
that the veteran's claim of entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(r)(2) had been pending 
since July 30, 1980.  The Board thus considers that date the 
receipt date of the veteran's claim.

The question then becomes when did the veteran's service-
connected disabilities become so severe as to entitle him to 
special monthly compensation under 38 U.S.C.A. § 1114(r)(2).  
As previously indicated, if this occurred more than a year 
prior to July 30, 1980, the date of claim, July 30, 1980, is 
the appropriate effective date to be assigned the grant.  If 
this occurred after the veteran filed his claim, the date the 
disabilities became so severe as to meet the requirements of 
the regulation is the appropriate effective date.  If this 
occurred during the year preceding the filing of the claim, 
July 30, 1979 is the appropriate effective date to be 
assigned the grant.       

Although 38 U.S.C.A. § 3.14(r) has been recodified at 
38 U.S.C.A. § 1114(r)(2) since the veteran filed the claim at 
issue in this appeal, the language of the former provision 
did not substantively change.  The Board will thus refer to 
the revised provision in determining when the veteran's 
entitlement arose.  Veterans with certain severe disabilities 
may receive special monthly compensation in addition to 
compensation based on a schedular evaluation.  38 U.S.C.A. 
§ 1114(k)-(p) (West 2002).  Veterans in receipt of special 
monthly compensation under 38 U.S.C.A. § 1114(o) at the 
maximum rate authorized under 38 U.S.C.A. § 1114(p), or at 
the intermediate rate authorized between 38 U.S.C.A. 
§ 1114(n) and 38 U.S.C.A. § 1114(o) and the rate authorized 
under 38 U.S.C.A. § 1114(k), and who require the regular aid 
and attendance of another individual may also receive an 
additional aid and attendance allowance during periods they 
are not hospitalized at federal government expense.  
38 U.S.C.A. § 1114(r) (West 2002).  Veterans in need of a 
higher level of care may receive an additional aid and 
attendance allowance during periods they are not hospitalized 
at federal government expense.  38 U.S.C.A. § 1114(r)(2) 
(2002).  The additional allowance authorized under 
38 U.S.C.A. § 1114(r)(2) is greater than that which is 
authorized under 38 U.S.C.A. § 1114(r)(1).  

Need for a higher level of care is considered to be need for 
personal healthcare services provided on a daily basis in the 
veteran's home by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a healthcare professional.  The existence of 
the need for such care shall be determined by a physician 
employed by VA or, in areas where no such physician is 
available, by a physician carrying out such function under 
contract.  38 U.S.C.A. § 1114(r)(2). 

In this case, the veteran contends, and the medical evidence 
confirms, that more than a year prior to July 30, 1980 his 
disabilities were of sufficient severity as to meet the 
requirements for 38 U.S.C.A. § 1114(r)(2).  The service 
medical records show that he sustained multiple injuries 
secondary to a mortar blast in Vietnam in February 1968.  In 
part, his injuries resulted in loss of both upper extremities 
above the elbow.  

Following his discharge in 1968, the RO granted him service 
connection for the following disabilities:  loss of both 
upper extremities above the elbow, rated 100 percent 
disabling; post-traumatic stress neurosis, mixed, with 
obsessive, depressive and anxiety aspects, rated 50 percent 
disabling; loss of motion of both shoulders, each rated 20 
percent disabling; neuroma of the stumps of both arms, each 
rated 20 percent disabling; bilateral hearing loss, rated 10 
percent disabling; bilateral otitis media, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; scars of the 
left knee, neck and left ear, rated zero percent disabling; 
bilateral, central perforations of the tympanic membranes, 
rated zero percent disabling; and nonspecific urethritis, 
rated zero percent disabling.

In a rating decision dated September 1982, following his 
recent RO hearing, the RO determined that he had no 
functional use of his left prosthesis in that the stump of 
his left arm did not contribute to the manipulation of his 
left prothesis.  Based on a finding of loss of use of one 
upper extremity in conjunction with the anatomical loss of 
the other upper extremity at a level or with complications 
preventing natural elbow action, the RO awarded the veteran 
special monthly compensation under 38 U.S.C.A. § 1114(o) 
(then codified at 38 U.S.C. § 314(o)), which, as previously 
noted, is one of the criteria that needs to be met before 
receiving benefits under 38 U.S.C.A. § 1114(r)(2).  The RO 
granted an effective date of October 1, 1981, based on a 
determination that this was the date the veteran first 
claimed loss of use of his upper extremities.  However, 
considering that the veteran's stumps were unchanged after 
his discharge from service, it follows that he had been 
experiencing the same loss of use since he first returned 
home after service.  In other words, it is apparent that the 
stumps were always so near his shoulders that they did not 
allow for the proper use of prosthetics.   

The Board also finds that, as contended, more than a year 
prior to July 30, 1980, the veteran's service-connected 
disabilities were so severe as to require the veteran's 
spouse, who provided the veteran with assistance in the 
activities of daily living, to seek regular supervision of a 
licensed health-care professional.  The Board bases this 
finding on various medical documents of record.  For 
instance, a report of VA examination conducted in July 1997 
indicates that the veteran would require nursing home 
placement if his spouse was not present at home and able to 
assist him with activities of daily living.  In addition, two 
reports (one, an addendum) of a VA examination conducted in 
September 1997 indicate that the veteran required assistance 
with the use of eye drops, ear drops and suppositories.  It 
was also reported that his spouse, who was not licensed to 
provide nursing care, received training and instruction 
multiple times at a VA medical facility in the late 1970s and 
1980s regarding management of the veteran's activities of 
daily living, including caring for his stumps and prosthesis.  
In two subsequently written notes, the same examiner 
elaborated that the veteran's spouse received quarterly 
instruction and guidance regarding the veteran's home care 
and that such care necessitated monitoring by monthly phone 
consultations with licensed healthcare professionals.  
Finally, the VA physician's assistant opined in September 
2003 that because the veteran basically had no arms, it was 
feasible to believe that his caregivers, first his parents 
beginning in 1968 and later his spouse, were in close 
communication with, and under close supervision of, medical 
providers.  He indicated that, since the veteran sustained 
these injuries 35 years ago, such communication and 
supervision had been necessary and would continue to be 
necessary to monitor the veteran's health and medical care.  
There is no contrary medical opinion.  The opinion is 
consistent with the recent testimony of the veteran and his 
wife, which the Board finds to be credible, to the effect 
that the veteran's parents and his wife had worked at the 
direction of VA medical professionals in providing home care 
for the veteran.  

In summary, the evidence shows that more than a year prior to 
the date the veteran filed the claim at issue in this appeal, 
his service-connected disabilities met the requirements to 
entitle him to a grant of that claim.  Therefore, under 38 
C.F.R. § 3.400(o), an effective date of July 30, 1980 is the 
appropriate date to be assigned the grant.  Based on the 
findings previously discussed, the Board concludes that the 
criteria for an earlier effective date of June 30, 1980 for 
special monthly compensation under 38 U.S.C.A. § 1114(r)(2) 
have been met.  

The Board appreciates the veteran's contention that the date 
he was discharged from service should be the effective date 
to be assigned the benefit at issue in this case.  However, 
the Board finds no indication in the record that the veteran 
filed a claim for this benefit prior to July 30, 1980 or any 
reasonable doubt as to whether such a claim was filed.  As 
previously noted, a specific claim must be filed in order for 
VA benefits to be paid to a claimant.  




ORDER

An effective date of July 30, 1980 for special monthly 
compensation under 38 U.S.C.A. § 1114(r)(2) is granted 
subject to criteria governing the payment of monetary 
benefits.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


